In re George, Robin; George, Kenneth M. et al.; — Plaintiffs); Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. E, No. 585-305; to the Court of Appeal, Fifth Circuit, No. 06-CA-890.
Writ Granted. The plaintiffs have presented evidence that a genuine issue of material fact exists as to whether the land*563lord had knowledge of the dog’s vicious propensities. The appellate court decision to affirm the trial court’s summary judgment is reversed; the trial court’s summary judgment is vacated and set aside; this case is remanded to the trial court for further proceedings consistent with this writ disposition.
TRAYLOR, J., would deny.
WEIMER, J., would deny.